t c memo united_states tax_court alec jeffrey megibow petitioner v commissioner of internal revenue respondent docket no filed date respondent determined deficiencies for petitioner’s and taxable years based primarily on the disallowance of amounts claimed as business_expense deductions held because petitioner failed to substantiate claimed deductions he is liable for income_tax deficiencies for and held further petitioner is liable for sec_6662 i r c accuracy-related_penalties with respect to the years in issue anthony m bentley for petitioner d sean mcmahon for respondent memorandum findings_of_fact and opinion wherry judge respondent determined the following deficiencies and penalties with respect to petitioner’s federal income taxes year deficiency dollar_figure big_number big_number penalty sec_6662 i r c dollar_figure dollar_figure dollar_figure the principal issues for decision are whether petitioner is entitled to business_expense deductions claimed on schedules c profit or loss from business for the taxable years and and whether petitioner is liable for the sec_6662 accuracy-related_penalty for the subject years in the notice_of_deficiency respondent also disallowed in full unreimbursed employee business_expenses claimed by petitioner on schedule a itemized_deductions for neither party specifically addressed this matter at trial or on brief such items are typically deemed conceded see rule sec_149 sec_151 and 87_tc_698 affd 832_f2d_403 7th cir to the extent that anything in petitioner’s brief could be interpreted to pertain to unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure this adjustment suffice it to say that our holding infra with respect to the schedule c expenses and the rationale therefor apply equally to these schedule a expenses certain additional adjustments made by respondent to petitioner’s itemized_deductions exemptions and self-employment_tax are correlative in nature and will be resolved by our holdings on the foregoing issues findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioner resided in new york new york petitioner a physician timely filed form sec_1040 u s individual_income_tax_return for and on each of these returns petitioner reported wage income from new york university nyu medical center and attached corresponding forms w-2 wage and tax statement the amounts so reflected totaled dollar_figure dollar_figure and dollar_figure for and respectively petitioner also included with each return a schedule c for a medical practice with the stated name of alec megibow the schedules c reported the income expense deductions and net losses set forth below gross_income dollar_figure dollar_figure dollar_figure expenses car and truck depreciation travel meals and entertainment other big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number big_number loss big_number big_number big_number for each year the other expenses shown on the schedule c incorporated an item labeled fees remitted to nyu medical center per letter in an amount equal to most or all of the schedule c gross_income reported for that year the remaining other expenses included figures for expenditures such as accounting professional dues telephone and communications legal postage garage and parking gifts amex dues publications computer and office music internet local travel cpe and research by a letter dated date revenue_agent melinda o’connell ms o’connell of the internal_revenue_service informed petitioner that his tax_return had been selected for examination a similar letter dated date under the signature of area manager michael donovan was subsequently issued informing petitioner that his and income_tax returns had been selected for examination although a detailed chronology of these examinations is unnecessary for resolving the issues in dispute some general observations are warranted the record contains evidence of repeated instances where petitioner or his representatives delayed or postponed appointments failed to provide timely substantive responses to requests for information or otherwise declined to act with any alacrity upon attempted communications from respondent additionally the processing of petitioner’s through tax years was likely impacted by certain other administrative and judicial actions instituted by petitioner petitioner is no stranger to the federal forum when it comes to his tax matters documents submitted in this case and public records reflect that petitioner has apparently been involved in at least three actions against the internal_revenue_service based on the freedom_of_information_act foia u s c sec_552 megibow v commissioner no cv s d n y date megibow v commissioner no cv s d n y date megibow v commissioner no cv s d n y date at least two foia requests one of which seems to have precipitated the second of the just-listed suits were made during the examinations of petitioner’s through returns and pertained to those audits a third foia request related to matters is this case was submitted after the issuance of the notice_of_deficiency and appears to have led to the most recent of the foia suits enumerated above petitioner has also litigated a previous tax_year before this court with respect to which a ruling in favor of respondent was issued in megibow v commissioner tcmemo_1998_455 that decision was appealed to the court_of_appeals for the second circuit and the appeal was ultimately dismissed on date megibow v commissioner no 2d cir date consistent with the foregoing general observations about petitioner’s administrative and judicial history the discussion below highlights aspects of the through examinations concerning substantiation of the schedule c expenses at issue here at an initial appointment on date with joel gendler mr gendler petitioner’s certified_public_accountant ms o’connell reviewed certain of petitioner’s bank statements for and prepared a form_4564 information_document_request for asking that specified records be provided among other things the form_4564 requested a letter from nyu showing income agreement and employee status any reimbursement of expenses and details of trips in to the united kingdom brazil amsterdam and argentina on or about date ms o’connell received from mr gendler copies of brochures from medical conferences in which petitioner participated at the above-listed foreign locations additionally at a time not clear from the record petitioner submitted to respondent a letter from the vice president for finance at nyu medical center dated date and reading as follows to internal_revenue_service alec megibow md social_security no is a full time faculty_member and employee of the new york university school of medicine dr megibow serves as a participating physician in a unit of physicians which provides professional radiologic services for patients billings to patients for services rendered by dr megibow are made to his name under the terms of an agreement entered into between this institution and the participating physicians in the unit all income derived from these professional services is remitted to new york university medical center and is credited to a special fund funds disbursed to the participating physician are reflected in their respective w-2 forms issued by new york university medical center during the calendar_year dollar_figure was collected for billings rendered in dr megibow’s name such amount was duly remitted to the medical center and credited to the aforementioned special fund no part of such receipts was retained by dr megibow on date ms o’connell mailed to mr gendler a second form_4564 with respect to this form_4564 asked for certain items outstanding from the date request for example another letter from nyu is needed outlining the reimbursment sic policy of expenses_incurred by the doctor and this form_4564 information_document_request identified in the top right-hand corner as request number by apparent typographical error referred to the earlier form_4564 as idr issued on the form_4564 issued on date is in fact designated on its face as request number for and sic any included on the w-2 additional information was also requested as set forth below please provide documentation to support the following schedule c expenses - depreciation- verification of purchase of depreciable items during - travel- please provide airline tickets hotel bills charge statements and cancelled checks to verify expenses - legal fees- documentation is needed to support the amount deducted please provede sic an explaination sic of why the expenses were deducted on schedule c when dr megibow is a w-2 employee in august of mr gendler sent to ms o’connell a one- page letter making the following statement please note that dr megibow acts in an independent_contractor capacity at n y u medical center in addition to practicing medicine for these people he lectures and promotes himself which enables him to obtain patient referrals he writes and publishes articles and lectures in addition to practicing medicine the expenses_incurred on his schedule c are not reimbursed by anyone and are expenses of his doing business that are necessary in the normal course of doing business i hope this explains the presentation of dr megibow’s tax information on date a third form_4564 request number was issued with respect to this form_4564 repeated verbatim the previous request number for as regards documentation supporting the claimed depreciation travel_expenses and legal fees and added requests for documentation supporting schedule c items for car and truck expenses professional dues telephone and communications local travel and cpe meanwhile schedule c deductions had likewise become a focus of the audit for and as evidenced by a form_4564 dated date identified as request number for and requesting documentation with respect to inter alia all business_expenses listed on schedule c for both years and all travel and entertainment_expenses for both years listed on schedule c including a diary showing your travel itinerary on date a final examination meeting was held with mr gendler the record indicates that as of that date petitioner had not provided further materials responsive to the above-described requests for substantiation at the meeting mr gendler acting under direction from petitioner’s counsel anthony bentley mr bentley declined to consent to an extension of the time for assessment as a result a decision was made to close the case based on the impending statute_of_limitations shortly after the meeting mr gendler apparently provided copies of amex statements for and certain bank statements but these items were not analyzed or incorporated in the adjustments on account of the decision to close the case the notice_of_deficiency underlying this proceeding was issued on date among other things the notice disallowed the business_expenses claimed by petitioner on schedules c with the exception of the amounts shown as fees remitted to nyu additional correspondence sent by mr bentley after that date was reviewed by ms o’connell but was determined not to be pertinent to the adjustments in the statutory notice the petition in this case was filed on date and trial was held on date mr bentley represented petitioner the stipulated joint exhibits consist of copies of petitioner’s and tax returns the notice_of_deficiency and the date letter from nyu medical center mr bentley introduced into evidence two additional exhibits the first is a group of documents purporting to represent production from respondent’s disclosure_officer received by mr bentley in response to one of petitioner’s foia requests the second is a similar group of documents purporting to represent production from the u s attorney for the southern district of new york received by mr bentley in response to one of petitioner’s foia requests as such the exhibits were proffered as representing the contents of respondent’s administrative files with respect to the examination of petitioner’s through returns no further explanation was offered by mr bentley after introducing the two exhibits into evidence mr bentley directed the court’s attention to petitioner’s signature on his three tax returns and pointing out that perjury is a felony in new york stated as follows the reason that i bring this to your honor’s attention is to invoke a presumption under the criminal_law of innocence for someone who is accused or suggested of having committed a crime certainly a felony the reason that i raise that presumption is so that i can introduce the tax returns as being the initial showing of credible_evidence in petitioner’s case to the effect that he is entitled to the deductions that he has taken because what he is presenting under penalty of perjury is a statement to the effect that he’s entitled to take those deductions has paid what he has said that he has paid and that such deductions are appropriate and not--the tax code having said all of those things petitioner rests petitioner did not testify nor were any witnesses called on his behalf respondent called ms o’connell who testified regarding the examination of petitioner’s returns respondent also introduced four additional exhibits pertaining to the examination at the conclusion of trial a briefing schedule was set with simultaneous opening briefs due_date and reply briefs due_date on date the court received from petitioner a document entitled petitioner’s motion to extend time to file brief for partial summary_judgment and to reopen the record with accompanying exhibits this document was returned to petitioner unfiled with the explanation that it represented an improper joinder of motions under rule and an inappropriate attempt to submit documents in the nature of evidence outside the trial setting and without stipulation on date a document titled as a motion to extend time to file briefs was filed by petitioner the preamble asked that the time to file opening briefs be extended in order to allow for resubmission of the previous motion for summary_judgment and to reopen the record by order dated date the court granted petitioner’s motion in that the time to file petitioner’s opening brief was extended to date denied the motion in all other respects and directed that the time for answering briefs be extended to date petitioner’s opening brief was filed on date having been postmarked timely on date respondent filed respondent’s reply brief and petitioner filed a motion to extend time to file briefs pursuant to court order respondent filed a response to petitioner’s motion on date additional correspondence received from petitioner on date was filed as a supplement to petitioner’s motion and by order dated date petitioner’s motion as supplemented was denied opinion i preliminary matters a petitioner’s motions for partial summary_judgment and to reopen the record on brief petitioner states that he reasserts and resubmits his previous motions for partial summary_judgment and to reopen the record these requests were denied by means of the court’s date order and we decline to modify that disposition for the reasons described briefly below summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 116_tc_73 fla peach corp v commissioner 90_tc_678 rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law petitioner’s motion for summary_judgment asked for an order adjudicating that a taxpayer’s receipt of a w-2 form does not without more preclude deductibility of legitimate business_expenses presented on a schedule c form petitioner asserted that respondent’s disallowance of his claimed expenditures was premised on this concept as an initial observation we note that presenting the issue in this abstract manner amounts to little more than a request for an advisory opinion as to federal tax law this court does not issue advisory opinions in a hypothetical context the court’s rulings are restricted to actual cases and controversies moreover petitioner’s motion was and is properly rejected because regardless of the accuracy of the principle he seeks to establish the purposes of summary_judgment would not be served by a ruling thereon trial having already occurred would not be avoided more importantly even an order in petitioner’s favor would in no way expedite resolution of this case substantiation would still be required for any allowable expenses the notice_of_deficiency expressly provides that the schedule c deductions for and were disallowed since you failed to establish that the disallowed portion of the claimed deductions were paid and if paid qualified as ordinary and necessary business_expenses or that the expenditures were made for the purposes designated because the substantiation issue under the actual facts of this case would remain before us nothing could be gained toward disposition by granting petitioner’s motion we affirm our earlier denial reopening the record for the submission of additional evidence is a matter within the discretion of the trial_court 401_us_321 114_tc_276 the standard for doing so may be summarized as follows a court will not grant a motion to reopen the record unless among other requirements the evidence relied on is not merely cumulative or impeaching the evidence is material to the issues involved and the evidence probably would change the outcome of the case butler v commissioner supra pincite petitioner’s motion to reopen the record seeks to have the court admit his bank and credit card statements for through these proffered items fall short of the foregoing standard even if admitted the documents would not alter the outcome in this case the years of financial statements in the court notes that prior to the trial of this case we contacted counsel for petitioner and respondent by conference calls and implored the parties to acknowledge and obey the court’s standing_pretrial_order and the tax_court rules_of_practice and procedure these items require the parties to stipulate facts and documents not reasonably in dispute and to exchange before trial documents to be introduced as evidence in addition the trial of this case was delayed for an hour to afford petitioner an eleventh hour opportunity to provide documents to respondent this effort resulted in petitioner’s two exhibits’ described supra in text being admitted at trial despite respondent’s objections petitioner’s name reflect hundreds of transactions a large percentage of which appear personal in nature and petitioner has not suggested any way of identifying those which allegedly represent business_expenses the admission of these materials would therefore do little if anything to provide the requisite substantiation for petitioner’s expenditures furthermore even if the statements offered support for the disputed deductions we would deny their admission on grounds of prejudice to respondent by submitting the documents after trial petitioner deprived respondent of any opportunity to examine or question them during the proceeding given the background in this case we cannot countenance such tardiness we again affirm our previous denial b petitioner’s argument that the notice_of_deficiency is time barred in his opening brief petitioner puts forward the argument that the notice_of_deficiency is time barred because his representative lacked authority to extend the statute_of_limitations for assessment this issue was not mentioned in the petition in petitioner’s trial memorandum or at trial it is well settled that a matter raised for the first time on brief will not be considered when to do so would prejudice the opposing party 96_tc_858 affd 959_f2d_16 2d cir 64_tc_989 such prejudice arises when the opposing party would be prevented from presenting evidence that might have been offered if the issue had been timely raised or the opposing party would otherwise be surprised and placed at a disadvantage dileo v commissioner supra pincite markwardt v commissioner supra pincite it is also the rule_of this court that claims related to the statute_of_limitations are affirmative defenses that must be pleaded or proved at trial and upon which the taxpayer bears the burden_of_proof rule sec_39 sec_142 92_tc_776 we conclude that the foregoing principles render consideration of petitioner’s argument inappropriate here at minimum the posture in which this issue has arisen deprived respondent of the opportunity to introduce evidence concerning petitioner’s agreement to extend the statute and the authority of his representative additionally petitioner has submitted no materials to support his allegations he has merely indicated that he is attempting to obtain such proof through an foia suit against respondent we surmise from the grounds recited in his motion to extend the time for filing answering briefs that he would seek to proffer evidence and argument on this matter using his reply brief as the vehicle which would again raise complications related to reopening the record in these circumstances our rules do not support addressing the merits of petitioner’s statute_of_limitations claim c petitioner’s estoppel argument in both his trial memorandum and his brief petitioner frames one of the issues as follows whether respondent is estopped from asserting that petitioner has failed adequately to support the disallowed deductions his argument on brief under the heading estoppel then reads in its entirety federal courts including administrative courts of limited jurisdiction are courts of equity respondent’s audit changes taken as a whole essentially shift petitioner’s deductions from schedule c to schedule a based on a premise contrary to the course of dealing of the parties over a period approaching ten years one which has previously been litigated and established ie that respondent acknowledges that petitioner is entitled to schedule c deductions as an aspect of his professional activities respondent’s position initially appeared grounded in the untenable premise that if you get a w- you can’t use a schedule c that position morphed at trial into this is just a substantiation case it is less than clear from the foregoing statements whether petitioner’s argument rests on equitable_estoppel collateral we note that respondent disputes the merits of petitioner’s argument in respondent’s opposition to petitioner’s motion to extend the time to file briefs respondent also attaches to the opposition copies of three forms power_of_attorney and declaration of representative and a copy of the disputed form_872 consent to extend the time to assess tax which together reflect a proper extension of the statute estoppel or some combination of the two for completeness we shall summarize why neither doctrine is applicable here equitable_estoppel is a judicial doctrine that operates to preclude a party from denying its own acts or representations that induced another to act to his or her detriment 120_tc_109 98_tc_695 in tax contexts equitable_estoppel will be applied against the government only with the utmost caution and restraint and upon the establishment of prerequisite elements a false representation or wrongful misleading silence by the party against whom the estoppel is claimed an error in a statement of fact and not in an opinion or statement of law ignorance of the true facts by the taxpayer reasonable reliance by the taxpayer on the acts or statements of the one against whom estoppel is claimed and adverse effects suffered by the taxpayer from the acts or statements of the one against whom estoppel is claimed wilkins v commissioner supra pincite 104_tc_13 affd 140_f3d_240 4th cir see also 439_f2d_1365 2d cir here the record fails to show the existence of any of the required elements for equitable_estoppel petitioner does not identify nor do we perceive any particular statements or conduct by respondent that could reasonably be interpreted as false statements or misleading silence with respect to petitioner’s entitlement to his claimed deductions on the contrary the course of events beginning in the audit and ultimately reflected in the reasons for disallowance expressed in the notice_of_deficiency emphasized the need for substantiation collateral_estoppel exists for the dual purpose of protecting litigants from the burden of relitigating an identical issue and of promoting judicial economy by preventing unnecessary or redundant litigation 91_tc_273 see also 440_us_147 439_us_322 in general the doctrine_of collateral_estoppel also referred to as issue preclusion forecloses relitigation of issues actually litigated and necessarily decided in a prior suit parklane hosiery co v shore supra pincite n meier v commissioner supra pincite 90_tc_162 affd 904_f2d_525 9th cir this court expanding upon three factors identified by the supreme court in montana v united_states supra pincite has set forth five prerequisites necessary for the application in factual contexts of collateral_estoppel the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation peck v commissioner supra pincite citations omitted these prerequisites are not met in the instant case no legal proceeding has ever addressed much less established that petitioner is entitled to the schedule c deductions claimed for and while petitioner has litigated a previous tax_year resulting in megibow v commissioner tcmemo_1998_ with respect to that proceeding provides neither a legal nor a factual basis for applying collateral_estoppel here from a legal standpoint income taxes are levied on an annual basis such that each year represents a new liability and a separate cause of action 333_us_591 fla peach corp v commissioner t c pincite given this principle collateral_estoppel would not operate to establish entitlement to deductions in one year based merely on an allowance of similar deductions in a different year or years see barmes v commissioner tcmemo_2001_155 rejecting attempts to apply collateral_estoppel to depreciation_deductions based on a prior litigated tax_year affd aftr 2d ustc par big_number 7th cir see also 519_f2d_1280 10th cir rejecting an attempt to apply collateral_estoppel even though the exact issue was raised in a prior tax_court proceeding but because the commissioner abandoned the issue during the litigation no judicial determination or findings were made affg 60_tc_368 from a factual standpoint petitioner’s entitlement to schedule c expenses comparable to those claimed here was with one exception not litigated in megibow v commissioner tcmemo_1998_455 as to the one exception this court sustained respondent’s denial of deductions claimed by petitioner for business-related legal fees id accordingly the case at bar presents no grounds for applying either equitable or collateral_estoppel ii deficiencies and penalties a burden_of_proof as a general_rule determinations by the commissioner are presumed correct and the taxpayer bears the burden of proving otherwise rule a sec_7491 may operate however in specified circumstances to place the burden on the commissioner sec_7491 is applicable to court proceedings that arise in connection with examinations commencing after date and reads in pertinent part sec_7491 burden_of_proof a burden shifts where taxpayer produces credible_evidence -- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations --paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews c penalties --notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title see also internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_727 regarding effective date sec_7491 is applicable here in that the examinations in this case began after the statute’s effective date with respect to the income adjustments at issue petitioner has not met the prerequisites of sec_7491 for placing the burden on respondent the record reflects a failure on petitioner’s part to substantiate items to show that he maintained adequate books_and_records and to cooperate with respondent with respect to the accuracy-related_penalty the commissioner satisfies the sec_7491 burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty but need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions 116_tc_438 rather it is the taxpayer’s responsibility to raise those issues id because as will be more fully detailed infra respondent here has introduced sufficient evidence to render the sec_6662 penalty at least facially applicable the burden rests on petitioner to show why it should not be applied b business_expense deductions deductions are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms 292_us_435 see also rule a as a general_rule sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary for purposes of this section if it is normal or customary within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 the breadth of sec_162 is tempered by the requirement that any amount claimed as a business_expense must be substantiated and taxpayers are required to maintain records sufficient therefor sec_6001 65_tc_87 affd 540_f2d_821 5th cir sec_1_6001-1 income_tax regs when a taxpayer adequately establishes that he or she paid_or_incurred a deductible expense but does not establish the precise amount we may in some circumstances estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir there must however be sufficient evidence in the record to provide a basis upon which an estimate may be made and to permit us to conclude that a deductible expense rather than a nondeductible personal_expense was incurred in at least the amount allowed 245_f2d_559 5th cir 85_tc_731 furthermore business_expenses described in sec_274 are subject_to rules of substantiation that supersede the doctrine_of cohan v commissioner supra 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed for among other things traveling expenses entertainment_expenses meal expenses gifts and expenses with respect to listed_property as defined in sec_280f and including passenger automobiles computer equipment and cellular telephones unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expenditure or use the time and place of the expenditure or use or date and description of the gift the business_purpose of the expenditure or use and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 in seeking to establish petitioner’s entitlement to deduct the business_expenses disallowed by respondent petitioner’s counsel at trial introduced two exhibits and then pointed out that petitioner’s returns were signed under penalty of perjury as to the exhibits they merely represent the contents of administrative files received by mr bentley in response to foia requests and are bereft of any materials that would adequately substantiate the claimed deductions although the exhibits do show that certain information with respect to the expenses was given to respondent this information falls far short of meeting the heightened substantiation requirements of sec_274 where applicable or of enabling us to make any reasonable estimate under cohan v commissioner supra accordingly we reject petitioner’s claim on brief that evidence of substantiation was provided to respondent prior to january of we likewise give little weight to petitioner’s statement on brief that evidence of substantiation tendered after january of would not have been considered by respondent petitioner has at no time shown either an ability or a willingness to provide additional relevant material he neither testified at trial nor offered any pertinent substantiating exhibits moreover the only other information tendered to the court through petitioner’s tardy motion to reopen the record would even if accepted and as previously explained have failed to demonstrate entitlement to any further deductions the materials do not tie any specific expense to a particular for-profit business or investment endeavor with respect to petitioner’s reliance at trial on having filed returns signed under penalty of perjury petitioner apparently reiterates this position on brief as follows petitioner duly filed his and income_tax returns which were signed under penalty of perjury by petitioner timely filed pursuant to united_states_code sec_7502 through the united_states mails and received in evidence respondent failed to demonstrate that any request for substantiation of the deductions thereupon taken was made of petitioner the deductions were therein not properly disallowed as unsubstantiated and the additions to tax assessed for the said years accordingly improper as a threshold matter we dispute any suggestion by petitioner that substantiation was not sought by respondent for the expenses claimed on the and returns as revealed in the exhibits introduced by petitioner and detailed more fully in our above factual discussion of the administrative process substantiation was a focus of respondent’s examination for all three of the years in issue more importantly and contrary to petitioner’s assertion it is axiomatic that neither tax returns themselves nor the execution of such forms under penalty of perjury establishes the truth of items recited therein 103_tc_428 71_tc_633 62_tc_834 petitioner’s reliance on his tax returns is entirely misplaced thus in absence of any evidence reflecting the propriety of the business_expense deductions claimed by petitioner we sustain their disallowance for lack of substantiation c sec_6662 penalty subsection a of sec_6662 imposes an accuracy-related_penalty in the amount of percent of any underpayment that is attributable to causes specified in subsection b subsection b of sec_6662 then provides that among the causes justifying imposition of the penalty is negligence or disregard of rules or regulations negligence is defined in sec_6662 as any failure to make a reasonable attempt to comply with the provisions of this title and disregard as any careless reckless or intentional disregard caselaw similarly states that ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 pursuant to regulations ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an exception to the sec_6662 penalty is set forth in sec_6664 and reads no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion regulations interpreting sec_6664 state the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs reliance upon the advice of an expert tax preparer may but does not necessarily demonstrate reasonable_cause and good_faith in the context of the sec_6662 penalty id see also 469_us_241 freytag v commissioner supra pincite such reliance is not an absolute defense but it is a factor to be considered freytag v commissioner supra pincite in order for this factor to be given dispositive weight the taxpayer claiming reliance on a professional must show at minimum that the preparer was supplied with correct information and the incorrect return was a result of the preparer’s error see eg 68_f3d_868 5th cir affg tcmemo_1993_634 101_tc_225 affd 64_f3d_1406 9th cir 70_tc_158 59_tc_473 as previously indicated sec_7491 places the burden of production on the commissioner the notice_of_deficiency issued to petitioner generally asserted applicability of the sec_6662 penalty on account of negligence or disregard substantial_understatement and or substantial_valuation_misstatement see sec_6662 respondent at trial and on brief has addressed only negligence or disregard of rules or regulations as the basis for the penalty and we shall do likewise we conclude that respondent has met the sec_7491 burden of production with respect to the negligence_penalty the evidence adduced in this case reveals that petitioner has failed to keep adequate books_and_records and properly to substantiate reported items petitioner in turn has not shown that he acted with reasonable_cause and in good_faith as to the claimed items his argument on brief with regard to the penalties reads as follows petitioner has done everything he reasonably could be expected to do to pay his taxes when due tender security for over of the claimed additions to taxes dreamed up by respondent under any theory and petitioner’s efforts at cooperation offers of settlement coupled with tendered funds have been refracted or ignored at every turn including those within the context of these proceedings such that the history can be viewed ultimately as a denial of petitioner’s procedural due process rights petitioner is entitled to minimize his income taxes under the internal_revenue_code this picture is belied by the record in this case contrary to petitioner’s suggestions of cooperation and forthcoming behavior his history before the internal_revenue_service and this court is replete with instances where petitioner or the representative acting on his behalf has delayed ignored or otherwise hindered repeatedly offered opportunities for communication and exchange of pertinent information conversely the record is devoid of any evidence reflecting offers of settlement or payment nor would such offers bear in any event on whether petitioner was negligent at the point in time when he filed his federal_income_tax return and underpaid his taxes on these facts petitioner’s intimations of a denial of due process are not well taken finally petitioner is entitled to minimize income taxes only to the extent consistent with law see 338_us_451 he clearly overstepped that boundary here and has not shown a reasonable basis for doing so the court sustains respondent’s imposition of the sec_6662 penalty to reflect the foregoing decision will be entered for respondent
